Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 and 4-6 of C. Nelson et al., US 16/763,665 (Nov. 1, 2018) are pending, under examination and stand rejected.  

Withdrawal Objections

Objection to the drawings according to 37 CFR 1.84 (u): “[w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear" is withdrawn in view of Applicant’s submission and comment.  Objections to the specification in this regard are withdrawn in view of Applicant’s amendments.  

Objection to the disclosure on the grounds that definition of the Reynold’s number in which Dp in Example 1 is inconsistent with the definition set forth in the specification body is withdrawn in view of Applicant’s amendment and comment.  

Objection to the disclosure on the grounds that the specification sets forth a series of examples (Page 17, line 4-page 20, end of table) in which the Reynold’s number is varied, however no guidance is provided as to what parameter(s) is (are) changed to effect the change in Reynold’s number is withdrawn for the following reasons.  The underlying grounds are properly analyzed pursuant to § 112, not as an objection.  Objection is therefore withdrawn.  Applicant’s argues that the Reynold's number is varied by the parameters of Equation 1, such as the axial linear velocity ([Symbol font/0x6D]z) and the diameter of flow path (Dp).  This argument need not be considered in view of withdrawal of the objection.  

Withdrawal Rejections § 112

Rejection of claims 1 and 4-6 under 35 U.S.C. 112(b) on the grounds that the claim 1 recites the phrases “a cis value” and “a hydrogenation product” in lines 6-7 renders the claim indefinite since it raises the question as to what other unspecified and undefined instances of that feature are encompassed by the claim is withdrawn in view of Applicant’s amendment and comment. 

Rejection of claims 1 and 4-6 under 35 U.S.C. 112(b) as being indefinite on the grounds that the specification sets forth of the Reynold’s number in which Dp is inconsistent with that of Example 1 is withdrawn in view of Applicant’s amendments and comment.  

Rejection of claims 1 and 4-6 under 35 U.S.C. 112(b) on the grounds that these claims recite the phrase “phthalate compound”, which does not have an art-recognized definition and the specification has not defined its scope to allow a clear understanding is withdrawn in view of Applicant’s amendment and comment. 

Rejection of claims 3, 7 and 9 under 35 U.S.C. 112(b)/(d) are withdrawn in view of cancellation of these claims

Withdrawal Claim Rejections - 35 USC § 102

Rejection of claims 7-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Kim et al., US 2019/0048167 (2019) as evidenced by L. Königsmann et al., US 2012/0296111 (2012) (“Königsmann”) is withdrawn in view of Applicant’s cancellation of these claims. 


Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1 and 4-6 under AIA  35 U.S.C. 103 as being unpatentable over T. Reine et al., US 8,946,467 (2015) (“Reine”) in view of H. Henry et a.,  Industrial & Engineering Chemistry  Process Design and Development, 328-334 (1973) (“Henry”) and further evidence disclosed in H. Kim et al., US 2019/0048167 (2019) (“Kim”) and/ or L. Königsmann et al., US 2012/0296111 (2012) (“Königsmann”) is withdrawn because Henry does not provide motivation to one of ordinary skill in the art to apply a “Reynold's number of the liquid-phase raw material is 1 to 100” to the process of Reine so as to arrive at the instant claims.  .

The Instant Claims

The instant claims are directed to:

A hydrogenation method of a phthalate compound, the method comprising introducing a gas-phase raw material including hydrogen and a liquid-phase raw material including the phthalate compound into a reactor and performing a reaction of the hydrogen and the phthalate compound in the presence of a hydrogenation catalyst to prepare a hydrogenated phthalate compound, wherein the phthalate compound is one or more selected from the group consisting of phthalate, terephthalate and isophthalate, an amount of hydrogen introduced into the reactor is 3 mol to 300 mol with respect to 1 mol of the phthalate compound, the Reynold's number of the liquid-phase raw material is 1 to 100, and the content of the cis isomer in  the hydrogenated phthalate compound is 70% or more. 





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The instant specification teaches that the Reynold's number is a value used to determine whether a flow in a pipe is a laminar flow or a turbulent flow. When the Reynold's number is about 2000 or less, it is determined to be the laminar flow, and when the Reynold's number is more than 2000, it is determined to be the turbulent flow.  Specification at page 10, lines 5-10.1  As such, by recitation of “the Reynold's number of the liquid-phase raw material is 1 to 100”, instant claim 1 must necessarily include a fluid flow rate and an axial flow path of the liquid-phase raw material.  




H. Kim et al., US 2019/0048167 (2019) (“Kim”)

Kim teaches a plasticizer composition comprising hydrogenated terephthates of Formula 2.  Kim at page 1, [0010].  In Example 5, Kim discloses preparation of a plasticizer comprising 1,4-DINCH by hydrogenation of diisononyl terephthalate DINTP (which is a phthalate falling within the scope of instant claim 1) over a ruthenium catalyst.  Specification at page 5, [0070].  Kim discloses that the procedure of Example 4 was used as follows:

1000 g of di(2-ethylhexyl) terephthalate prepared in Preparation Example 1 and 20 g of a ruthenium catalyst (N.E CHEMCAT) were charged in a 1.5 L high-pressure reactor, hydrogen was added to a pressure of 8 MPa and a hydrogenation reaction was carried out at a temperature of 150° C. for 3 hours to complete the reaction. After completion of the reaction, the catalyst was filtered, and 1,4- DEHCH hydrogenated at a purity of 99.5% . . . ,





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Kim reports a purity of 99.5% but does not disclose any guidance regarding the cis/trans ratio.  Kim’s process is performed in a single stage reactor and therefore lacks an axial flow path.  As such, Kim cannot provide any information or motivation respecting the instantly claimed Reynold’s number.  

L. Königsmann et al., US 2012/0296111 (2012) (“Königsmann”)

Königsmann discloses an eggshell catalyst comprising an active metal selected from the group consisting of ruthenium, rhodium, palladium, platinum and mixtures thereof, applied to a Support material comprising silicon dioxide, wherein the pore volume of the support material is 0.6 to 1.0 ml/g, determined by Hg porosimetry, the BET surface area is 280 to 500 m/g, and at least 90% of the pores present have a diameter of 6 to 12 nm and use of the disclosed catalyst in hydrogenating an organic compound.  Königsmann at page 1, [0001].  




[0158] A continuously operated plant consisting of a tubular reactor (160 mL) is charged with the catalyst C prepared according to Example 1.3 (0.5% Ru on Al-O) (78.0 g). The reactor is operated in trickle mode with circulation (liquid hourly space velocity 10 m/h). Palatinol N (diisononyl phthalate: CAS No. 28553-12-0, prepared according to Example 3) (36 g/h; catalyst hourly space velocity=0.3 kg/(Lh)) is pumped through the reactor with pure hydrogen at a mean temperature of 132 °C, constant pressure of 40 bar. The conversion of Palatinol N is 94.9%; the selectivity based on DINCH is 98.5%. The cis/trans ratio is 96/4-90/10.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


It is noted that Königsmann Example 2.4 is directed to a different product/reactant than Kim and to a different catalyst.  So an inference regarding the Kim cis/trans ratio cannot be drawn from Königsmann.  In any case, Königsmann does not provide guidance as to the instantly claimed Reynold’s number.  And Königsmann Example 2.4 appears to provide insufficient information (most importantly the diameter of the flow path) such that one of ordinary skill in the art can calculate the Reynold’s number at which Example 2.4 was performed.  


T. Reine et al., US 8,946,467 (2015) (“Reine”) 

T. Reine et al., US 8,946,467 (2015) (“Reine”) discloses a process for the liquid phase hydrogenation of phthalates to cyclohexanoates by using a reactor with a multiplicity of tubes, with a cooling fluid supplied to the outside of the tubes to optimize recycle.  Reine at col. 2, lines 39-50, 60-65.   In Example 1 (which refers to Fig. 1), Reine discloses the hydrogenation of diisononyl phthalate (DINP) by supplying hydrogen (5) from a compressor and DINP (6) from tanks to the parallel conditioners 7 & 8, where its temperature is adjusted to a desired set-point. Then the two phase mixture is then fed to the fixed bed reactors 3 & 4, which contain catalyst beds 37 & 38.  Reine at col. 6, lines 55-60.  Reine does not disclose specific catalysts in this Example, but that the catalyst may comprise 0.5 wt% ruthenium on an MCM-41 support.  Reine at col. 6, 61-65.  Reine discloses that in the reactors 3 & 4 the phthalates are hydrogenated to cyclohexanoates.  Reine at col. 6, lines 65-66.  Reine goes on in this Example to disclose the recycle stage through tail reactor 31.  Reine at col. 7.  Reine Examples 2 and 3 provide similar disclosure.  As such, Reine is primarily directed to a hydrogenation apparatus comprising dual reactor beds (where a mixture of reactants hydrogen and phthalate are fed) and a tail reactor bed for finishing, wherein the apparatus permits optimization of the recycle ratio for improving efficiency.  

Reine does not disclose the Reynold’s number at which the hydrogenation was performed nor any of the parameters necessary for one of skill in the art to calculate the Reynold’s number.  Further, Reine does not disclose information regarding the cis/trans ratio.  As such, Reine at least fails to disclose the instant claim 1 limitation of “the Reynold's number of the liquid-phase raw material is 1 to 100”.  


H. Henry et al., Industrial & Engineering Chemistry Process Design and Development, 328-334 (1973) (“Henry”)

H. Henry et al., Industrial & Engineering Chemistry Process Design and Development, 328-334 (1973) (“Henry”) discloses derivation of a model for trickle-bed catalytic hydroprocessing reactors relating to catalyst activity at a fixed temperature and pressure, and parameters such as liquid superficial mass velocity, liquid space velocity, catalyst bed length, and catalyst size and application to a series of pilot plant hydrocracking and aromatic hydrogenation reactions to test the model.  Henry at Abstract.  As cited in the previous Office action Henry discloses that:

For a Reynolds number of 10 at typical bench-scale reactor conditions, Peclet numbers of the order of 0.2 have been observed by Hochman and Effron (1969) and others. At a high conversion level of 90% and for Vie-in. catalyst particles, then the reactor must be longer than 14 in. for freedom from backmixing. Where reactor dimensions are known, the data used to test the model in this paper were from reactors more than 14 in. in length and thus it can be assumed that axial dispersion was not a significant parameter in the analysis of results.

Henry at page 329, col. 1.  However, this excerpt from Henry does not appear to have any relevance to the model studied by Henry (or the instant claims); rather it is a discussion of Hochman and Effron (1969)’s study involving cocurrent trickle flow in a 6-inch diameter column packed with glass beads using N2 and MeOH.  See, J Hochman et al., 8 Industrial & Engineering Chemistry Fundamentals, 63-71 (1969).  Henry further discloses that

It has been suggested that eq 13 applies over the Reynolds number range 10 < Re < 600.  For Re < 10, the experimental results fall below the theoretical line due to magnified experimental error and poor wetting while for Re > 600 the data fall above the theoretical line due to the inertia effects on the flow pattern not considered in the derivation of eq 13. Thus, the increased values of the exponent on the Reynolds number as determined by empirical curve fit of data may be a result of including holdup for Reynolds number not in the 10-600 range.  

. . .
Practical limits exist for the application of eq 16. As mentioned previously, operation at Reynolds number significantly less than 10 will produce poor wetting. 

Henry at page 330, cols.1- 2.  In these excerpts, Henry appears to be providing background (prior art) discussion not be relevant to the process of the instant claims.  At page 332, col. 2, Henry discusses hydrogenation of aromatic hydrocarbons but presents no direct application of the Reynold’s number nor hydrogenates products similar to the instantly claimed phthalates.  

In summary, Henry does not provide motivation to one of ordinary skill in the art to apply a “Reynold's number of the liquid-phase raw material is 1 to 100” to the process of Reine so as to arrive at the instant claims.  

Applicant’s Argument

Applicant’s additional arguments not discussed above are not addressed in view of withdrawal of the rejection.  Particularly, Applicant’s argument with respect to whether the instantly claimed “amount of hydrogen introduced into the reactor is 3 mol to 300 mol with respect to 1 mol of the phthalate compound” is an optimizable, result effective variable is not addressed.  


Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).   The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Reynold’s Number with Respect to Flow of “introducing . . . liquid phase raw material include phthalate compound into a reactor”

Claims 1 and 4-6 are rejected pursuant to 35 U.S.C. 112(b), as indefinite because the scope of the following claim 1 phrase:

“introducing . . . liquid phase raw material include phthalate compound into a reactor . . . the Reynold's number of the liquid-phase raw material is 1 to 100”

is ambiguous as to which flow path the claimed “Reynold’s number” references.  This grounds of rejection is necessitated by Applicant’s amendment.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The instant specification teaches that the Reynold's number is a value used to determine whether a flow in a pipe is a laminar flow or a turbulent flow. When the Reynold's number is about 2000 or less, it is determined to be the laminar flow, and when the Reynold's number is more than 2000, it is determined to be the turbulent flow.  Specification at page 10, lines 5-10.  As such, by recitation of “the Reynold's number of the liquid-phase raw material is 1 to 100”, instant claim 1 must necessarily include a flow rate and an axial flow path of the liquid-phase raw material.  In this regard, instant claim 1 does not recite any apparatus or specifically recite any axial flow path for the “liquid phase raw material”. 




FIG. 1 illustrates a hydrogenation reaction apparatus used in the hydrogenation method of the present invention. Referring to FIG. 1, the hydrogenation reaction apparatus may be composed of heat exchangers A and B, a reactor C, a gas-liquid separator D, etc. The heat exchangers A and B function to heat a gas-phase raw material 1 and a liquid-phase raw material 3 before introducing them into the reactor C, and may be omitted, as needed. The gas-phase raw material 2 and the liquid-phase raw material 4 are introduced into a pipe-type reactor C, of which interior is filled with a hydrogenation catalyst, and the hydrogenation reaction proceeds. The reactor may further include an outer jacket for heat removal in order to control the reaction heat. In this regard, the gas-phase raw material 2 may be fed into an upper portion or a lower portion of the reactor, and the liquid-phase raw material 4 may be fed into the upper portion of the reactor. . . However, a position of each of the devices shown in FIG. 1 may be changed, and if necessary, other devices that are not shown in FIG. 1 may be included. 

Thus, referring to the Fig. and corresponding disclosure, the instant specification teaches at least two axial flow paths of the “liquid phase raw material including the phthalate compound”: (1) the flow path 1 to reactor C; and (2) the flow path through pipe reactor C.  It is not clear from the plain meaning of the claim or the instant specification as to which axial flow path the Reynold’s number of instant claim 1 references, or both.  As such instant claims 1 and 4-6 are unclear to one of skill in the art.  


35 USC §101 Analysis

Claims 1 and 4-6 are considered as directed to statutory subject matter pursuant to  35 U.S.C. 101 on the grounds that the recited judicial exception is integrated into a practical application.  

In Prong One of Revised Step2A, evaluation is conducted to determine whether the claim recites a judicial exception.  Federal Register, 2019 Revised Patent Subject Matter Eligibility Guidance, 50-57 (2019) (“Federal Register 2019”) (see page 54 col. 1); MPEP 2164.  Instant claims 1 and 4-6 recite “the Reynold's number of the liquid-phase raw material is 1 to 100” which (as taught by the instant specification) is directed to the natural relationship or correlation between performing the claimed hydrogenation within the claimed Reynold’s numerical range and the content of cis isomer in the hydrogenated phthalate compound.  MPEP 2106.04(b) (see examples i.-x. at 2106.04(b)(I)).

In Revised Step 2A, Prong Two, the claim is next analyzed regarding whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Federal Register 2019, page 54 col. 3.  This requires (a) identifying additional elements recited in the claim beyond the judicial exception; (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  Id.  Note that revised Step 2A, Prong 2 does not take into account whether an additional element is well-understood, routine, conventional activity.  See Federal Register 2019, page 55, col. 1.  

It is considered that the additional elements recited in instant claim 1 (including the recitation of specific reactants, hydrogenation pressures and a generic catalyst) integrates the recited judicial exception into a practical application.  


Non-Statutory Double Patenting

Co-pending Application No. 16/763,656 

In the previous Office action, instant claims 1 and 4-6 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 9 of co-pending Application No. 16/763,656 (published as US 2020/0283369 (2020)) in view of L. Königsmann et al., US 2012/0296111 (2012) (“Königsmann”).  The claims of conflicting application 16/763,656 were amended on November 6, 2020.  

In view of Applicant’s amendments in both Applications and the above discussion, the rejection is modified as follows.  Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 9 of co-pending Application No. 16/763,656 (published as US 2020/0283369 (2020) on the grounds that the conflicting claims and instant claims are mutually anticipatory.  

Instant claim 1 and conflicting claim 1 are essentially identical but for instant claim 1 recites an intended result of “the content of the cis isomer in the hydrogenated phthalate compound is 70% or more” whereas conflicting claim 1 recites the intended result of “the acid value of the hydrogenated phthalate compound is 0.3 KOH mg/g or less”.  As such, performance of conflicting claim 1 meets each and every process limitation of instant claim 1 and therefore anticipates (and vice versa).  See MPEP § 2111.04.  

Terminal Disclaimer Required In Both Cases

Because the instant application and 16/763,656 have the same filing date, the provisional ODP rejection made in each of the applications IS TO BE MAINTAINED until applicant overcomes the rejections by either filing a reply showing that the claims subject to the provisional ODP rejections are patentably distinct or filing a terminal disclaimer in each of the pending applications. See MPEP § 1490 VI(D) (subsection 2(b)).  Thus, a terminal disclaimer is needed in both cases (regardless of which case issues first) or a showing of patentable distinction.  

Subject Matter Free of the Art of Record

The instant claims 1 and 4-6 are considered free of the art of record.  The closest prior art of record are references, such as L. Königsmann et al., US 2012/0296111 (2012) (“Königsmann”); H. Kim et al., US 2019/0048167 (2019) (“Kim”); K. Jung et al., KR 10-1556340 (2015); M. Grass et al., US 2006/0161017 (2006); M. Grass et al., US 7,435,848 (2008); M. Grass et al., US 7,361,714 (2008), which disclose catalytic hydrogenation of phthalic esters but which do not provide any guidance with respect to the Reynold’s number and therefore cannot teach or suggest any relationship between impurities and the Reynolds or teach or suggest the instant claim 1 limitation of “the Reynold's number of the liquid-phase raw material is 1 to 100”.  

As discussed above, the data in instant Table 1 shows that in the one case of a Reynold’s at 110.2, the cis/trans ratio is lower than when the Reynolds number is in the range of 4.9-40.3.  Applicant suggest that this data shows that in the hydrogenation of a phthalate, when the Reynold's numbers of the gas-phase and liquid-phase raw materials introduced into the reactor are controlled within the range of the present invention, stereoselectivity of the hydrogenation reaction may be greatly improved, and as a result, the proportion of cis isomer in the hydrogenation product may be remarkably increased.  Specification at page 18, lines 3-7.  The art of record does not provide any teaching in this regard.  




[0158] A continuously operated plant consisting of a tubular reactor (160 mL) is charged with the catalyst C prepared according to Example 1.3 (0.5% Ru on Al-O) (78.0 g). The reactor is operated in trickle mode with circulation (liquid hourly space velocity 10 m/h). Palatinol N (diisononyl phthalate: CAS No. 28553-12-0, prepared according to Example 3) (36 g/h; catalyst hourly space velocity=0.3 kg/(Lh)) is pumped through the reactor with pure hydrogen at a mean temperature of 132 °C, constant pressure of 40 bar. The conversion of Palatinol N is 94.9%; the selectivity based on DINCH is 98.5%. The cis/trans ratio is 96/4-90/10.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Königsmann Example 2.4 fairly teaches each and every limitation of instant claim 1, except Königsmann does not provide guidance as to the instantly claimed Reynold’s number or specifically teach the claimed “amount of hydrogen introduced into the reactor is 3 mol to 300 mol with respect to 1 mol of the phthalate compound”.  And Königsmann Example 2.4 appears to provide insufficient information (most importantly the diameter of the flow path) such that one of ordinary skill in the art can calculate the Reynold’s number at which Example 2.4 was performed.  

For the purposes of this discussion, whether the claimed hydrogen/phthalate molar ratio is inherently disclosed by Königsmann or obvious in view of Königsmann as a result effective variable is not considered.  


the Reynold's number of the liquid-phase raw material is 1 to 100”; or (2) Applicant’s finding of a correlation between performing the claimed hydrogenation within the claimed Reynold’s numerical range and the content of cis isomer in the hydrogenated phthalate compound.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Similarly, the art teaches that Reynold’s number relates to whether fluid flow is laminar (characterized by fluid particles following smooth paths in layers, with each layer moving smoothly past the adjacent layers with little or no mixing) or turbulent; flow type in a fluid in a channel affects heat and mass transfer in fluid systems. The art describes the Reynold’s number as the ratio of the inertial force to the shearing force of the fluid, that is, how fast the fluid is moving relative to viscosity. Laminar flow occurs when the fluid is moving slowly or the fluid is very viscous. As the Reynold’s number increases, such as by increasing the flow rate of the fluid, the flow will transition from laminar to turbulent flow at a specific range of Reynold’s numbers, the laminar–turbulent transition range depending on small disturbance levels in the fluid or imperfections in the flow system. If the Reynold’s number is very small, much less than 1, then the fluid will exhibit Stokes, or creeping, flow, where the viscous forces of the fluid dominate the inertial forces.  See, D. Hlushkou et al., Journal of Chromatography A, 70-85 (2006); P. de Souza Mendes, 147 Journal of Non-Newtonian Fluid Mechanics, 109-116 (2007).